DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/15/2022 has been entered and fully considered. Claims 1-3 are pending, of which claim 1 Is currently amended. No new matter has been added.
The previous rejection under 35 USC 103 and double patenting rejection are maintained and made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0221943 A1 (Nishioka) in view of US 2008/0213670 A1 (Okada).
Regarding claim 1, Nishioka discloses a non-aqueous electrolyte secondary battery 10 comprising a positive electrode 12, a negative electrode 13, and a non-aqueous electrolyte [0013], wherein the non-aqueous electrolyte includes a non-aqueous solvent including a fluorine-containing cyclic carbonate [0034], the positive electrode includes a positive electrode active material including complex oxide particles, including Ni, Co and Li [0022] and including at least either of Mn and Al [0023], wherein a ratio of Ni to a total number of moles of metallic elements except Li is 50 mol% or more (the ratio of Ni is in the range of 0.3≤x<1.0, i.e. greater than or equal to 30 mol% and less than 100 mol%, for example 0.5, i.e. 50 mol%, in LiNi0.5Co0.2M0.3O2) [0022], and the complex oxide particles have a compressive strength of preferably 300 MPa or more and 500 MPa or less [0027]. The hard compressive strength suppresses breakage of the positive electrode active material particles and causes them to bite into the current collector, thereby enhancing peel strength and attaining better cycle characteristics [0027], [0056], [0057].
Although Nishioka does not specifically teach a compressive strength of 570 MPa or more, the claimed range is considered to be close enough to Nishioka’s disclosed range that it would have been obvious to one of ordinary skill in the art. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05. Furthermore, one of ordinary skill in the art would have been motivated to explore compressive strengths higher than Nishioka’s disclosed range because it would have been expected that further increasing the compressive strength would also further increase the benefits attributed to the hard compressive strength of suppressing breakage of the particles and causing them to bite into the current collector to improve peel strength and cycle characteristics.
Nishioka does not teach that the complex oxide particles are unaggregated particles. Okada however teaches that by using a positive electrode active material in dispersed state as primary particles, the secondary particles with grain boundary are not present, and therefore even though the primary particles are expanded and contracted during charge and discharge cycles, electrically non-conductive primary particles will not be generated, and thus, decline in battery capacity involved with charge and discharge cycles is minimized [0028]. Therefore it would have been obvious to one of ordinary skill in the art to use the positive active material of Nishioka in a dispersed state as unaggregated primary particles, as in Okada, because it could minimize decline in battery capacity involved with charge and discharge cycles.
Regarding claim 2, although Nishioka does not specify the content of the fluorine-containing cyclic carbonate, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.
Regarding claim 3, although Nishioka does not specifically teach that the ratio of Ni to the total number of moles of the metallic elements except Li is 80 mol% or more and 95 mol% or less in the complex oxide particles, the claimed range nevertheless would have been obvious to one of ordinary skill in the art because it lies inside Nishioka’s disclosed range of 30 mol% or more and less than 100 mol%, and because Nishioka suggests that higher ratios of Ni are preferable in terms of cost saving and attaining higher capacity [0022]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/763700  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are either claimed in the reference application or are obvious over limitations claimed in the reference application. In particular, reference claim 1 recites composite oxide particles having the same composition as claimed except for an overlapping range of Ni ratio, reference claim 2 recites the particles in a non-aggregated state having an overlapping range of compressive strength, and reference claim 7 recites the claimed fluorine-containing cyclic carbonate with an overlapping range of content by volume.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
The applicant argues that Nishioka is silent to a compressive strength of 570 MPa or more. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the applicant has failed to show that the claimed range of 570 MPa or more achieves unexpected results relative to Nishioka’s disclosed range of 300 to 500 MPa. Note that the evidence must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). In this case, none of applicant’s examples or comparative examples fall within the closest prior art range of 300 to 500 MPa. Absent persuasive evidence of criticality, the claimed range is considered to be close enough to Nishioka’s range for obviousness. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05, 716.02. Furthermore, Nishioka’s teachings in paragraphs [0027], [0056] and [0057] of the beneficial effects of hard compressive strength would suggest further increasing the compressive strength.
The applicant further argues that Nishioka only teaches the compressive strength of secondary particles, not unaggregated particles as claimed, but has failed to adequately explain how dispersing Nishioka’s active material into its component primary particles, as taught by Okada, would not yield unaggregated primary particles that have at least the same compressive strength. Specifically, it appears that each of the primary particles making up Nishioka’s secondary particles must necessarily have a compressive strength at least as high as the compressive strength of the secondary particles, because any breakage of a component primary particle would also constitute breakage of the secondary particle that it is a part of. In other words, a secondary particle that does not break at less than 570 MPa must be made up of primary particles that also do not break at less than 570 MPa, and therefore dispersing secondary particles having the claimed compressive strength, as suggested by Nishioka, as unaggregated primary particles as taught by Okada, would yield unaggregated particles having the same compressive strength as claimed.
In response to applicant’s argument that the unaggregated configuration may help prevent breakage of the complex oxide particles, while allowing improved protection against pulverization and deterioration in the event of particle breakage, which ultimately leads to increased capability to suppress a decrease in the capacity maintenance rate upon repeated charge and discharge cycles, it appears that these effects would have been expected from Okada’s disclosure that using a positive electrode active material in a dispersed state as primary particles curbs capacity decline due to the disintegration of the positive electrode active material [0010], [0105]. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
In response to applicant's argument that the unaggregated configuration leads to increased capability to suppress a resistance increase upon repeated charge and discharge cycles, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s allegations of unexpected results, it is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s data does not appear to show an unexpected difference in properties, or even a consistent improvement in properties. Specifically, examples outside of the claimed ranges show capacity maintenance rates as high as 90% and rates of increase in resistance as low as 122%, while examples within the claimed ranges show worse capacity maintenance rates as low as 83% and barely improved rates of increase in resistance as high as 120%. Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In this case, the provided data does not include enough examples to support the full scope of the claims. Notably, for example, the data only exemplifies one value within the claimed range of compressive strength, only one type of fluorine-containing cyclic carbonate, and no contents thereof higher than 10%. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify Nishioka with Okada is found in paragraph [0028] of Okada, which teaches that decline in battery capacity involved with charge and discharge cycles can be minimized. Furthermore, the motivation to increase the compressive strength is found in paragraphs [0027], [0056] and [0057] of Nishioka, which teach that hard compressive strength suppresses breakage of the positive electrode active material particles and causes them to bite into the current collector, thereby enhancing peel strength and attaining better cycle characteristics, combined with the normal desire of scientists or artisans to improve upon what is already generally known. Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
With respect to the double patenting rejection, the applicant argues that the claims are distinguished by the recitation of the range of 570 MPa or more, however the claimed range would have been obvious because it overlaps with the range of 250 MPa or more recited in claim 2 of the reference application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
For the above reasons, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727